                                      Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 1 of 22 Page ID #:1



                                  1     Thiago Coelho, SBN 324715
                                        thiago@wilshirelawfirm.com
                                  2     Jasmine Behroozan, SBN 325761
                                  3     jasmine@wilshirelawfirm.com
                                        WILSHIRE LAW FIRM
                                  4     3055 Wilshire Blvd., 12th Floor
                                  5     Los Angeles, California 90010
                                        Telephone: (213) 381-9988
                                  6     Facsimile: (213) 381-9989
                                  7
                                        Attorneys for Plaintiff and Proposed Class
                                  8
                                  9                          UNITED STATES DISTRICT COURT
                                 10                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                 11
                                        PORTIA MASON, individually and            CASE NO.:
                                 12     on behalf of all others similarly
                                        situated,
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                                                                        CLASS ACTION COMPLAINT
                                                            Plaintiff,               1. VIOLATIONS OF THE
                                 14
                                              v.                                        AMERICANS WITH
                                 15                                                     DISABILITIES ACT OF 1990, 42
                                 16     AGENT PROVOCATEUR                               U.S.C. § 12181
                                        INTERNATIONAL (US) LLC, a                    2. VIOLATIONS OF THE UNRUH
                                 17     Delaware limited liability company;             CIVIL RIGHTS ACT
                                 18     and DOES 1 to 10, inclusive,                    DEMAND FOR JURY TRIAL
                                 19                        Defendants.
                                 20
                                 21
                                 22           Plaintiff Portia Mason (“Plaintiff”), individually and on behalf of all others

                                 23     similarly situated, brings this action based upon her personal knowledge as to

                                 24     herself and her own acts, and as to all other matters upon information and belief,

                                 25     based upon, inter alia, the investigations of her attorneys.

                                 26                                NATURE OF THE ACTION

                                 27           1.     Plaintiff is a visually impaired and legally blind person who requires

                                 28     screen reading software to read website content using her computer. Plaintiff uses
                                                                      1
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 2 of 22 Page ID #:2



                                  1     the terms “blind” or “visually impaired” to refer to all people with visual
                                  2     impairments who meet the legal definition of blindness in that they have a visual
                                  3     acuity with correction of less than or equal to 20 x 200. Some blind people who
                                  4     meet this definition have limited vision. Others have no vision.
                                  5           2.     Plaintiff, individually and on behalf of those similarly situated persons
                                  6     (hereafter “Class Members”), brings this Class Action to secure redress against
                                  7     Agent Provocateur International (US) LLC (hereafter “Defendant”), and DOES 1-
                                  8     10, for its failure to design, construct, maintain, and operate its website to be fully
                                  9     and equally accessible to and independently usable by Plaintiff and other blind or
                                 10     visually impaired people. Defendant’s denial of full and equal access to its website,
                                 11     and therefore denial of its products and services offered thereby and in conjunction
                                 12     with its physical locations, is a violation of Plaintiff’s rights under the Americans
                                 13     with Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act (“UCRA”).
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14           3.     Because                       Defendant’s                        website,
                                 15     https://www.agentprovocateur.com/us_en/, the (“Website” or “Defendant’s
                                 16     website”), is not fully or equally accessible to blind and visually impaired
                                 17     consumers in violation of the ADA, Plaintiff seeks a permanent injunction to cause
                                 18     a change in Defendant’s corporate policies, practices, and procedures so that
                                 19     Defendant’s website will become and remain accessible to blind and visually
                                 20     impaired consumers.
                                 21                                       THE PARTIES
                                 22           4.     Plaintiff, at all times relevant and as alleged herein, is a resident of
                                 23     California, County of Los Angeles. Plaintiff is a legally blind, visually impaired,
                                 24     handicapped person, and a member of a protected class of individuals under the
                                 25     ADA, pursuant to 42 U.S.C. § 12102(1)-(2), and the regulations implementing the
                                 26     ADA set forth at 28 CFR §§ 36.101 et seq.
                                 27           5.     Defendant Agent Provocateur International (US) LLC is a Delaware
                                 28     limited liability company with its headquarters in New York, New York.
                                                                            2
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 3 of 22 Page ID #:3



                                  1     Defendant’s servers for the website are in the United States. Defendant conducts a
                                  2     large amount of its business in California and the United States as a whole.
                                  3     Defendant’s stores constitute places of public accommodation. Defendant’s stores
                                  4     provide to the public important goods and services. Defendant’s website provides
                                  5     consumers access to directional, luxurious, sensual lingerie designed to empower
                                  6     the wearer. Consumers can also access information regarding new arrivals, lingerie,
                                  7     swimwear, nightwear, accessories, clothing, collections, sale items, customer
                                  8     service, boutique locations, shipping, returns, exchanges, frequently asked
                                  9     questions, personalized accounts, and Defendant’s size guide. Consumers can
                                 10     further access information regarding gift cards, career opportunities, complimentary
                                 11     gift wrapping, worldwide delivery, Klarna pay later, Defendant’s contact
                                 12     information, biography, ethical trading statement, newsletter, care guide, and social
                                 13     media webpages.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14           6.     Plaintiff is unaware of the true names, identities, and capacities of the
                                 15     Defendants sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this
                                 16     complaint to allege the true names and capacities of DOES 1 to 10 if and when
                                 17     ascertained. Plaintiff is informed and believes, and thereupon alleges, that each of
                                 18     the Defendants sued herein as a DOE is legally responsible in some manner for the
                                 19     events and happenings alleged herein and that each Defendant sued herein as a DOE
                                 20     proximately caused injuries and damages to Plaintiff as set forth below.
                                 21           7.     Defendant’s stores are a public accommodation within the definition
                                 22     of Title III of the ADA, 42 U.S.C. § 12181(7).
                                 23           8.     The website https://www.agentprovocateur.com/us_en/, is a service,
                                 24     privilege, or advantage of Defendant’s services, products, and locations.
                                 25                              JURISDICTION AND VENUE
                                 26           9.     This Court has subject matter jurisdiction over the state law claims
                                 27     alleged in Complaint pursuant to the Class Action Fairness Act, 28 U.S.C. §
                                 28     1332(d)(2)(A) because: (a) the matter in controversy exceeds the sum of $5 million,
                                                                                 3
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 4 of 22 Page ID #:4



                                  1     exclusive of interest and costs; and (b) some of the class members are citizens of a
                                  2     state (California), which is minimally diverse from the Defendant’s states of
                                  3     citizenship (Delaware and New York).
                                  4           10.    Defendant is subject to personal jurisdiction in this District. Defendant
                                  5     has been and is committing the acts or omissions alleged herein in the Central
                                  6     District of California that caused injury, and violated rights prescribed by the ADA
                                  7     and UCRA, to Plaintiff and to other blind and other visually impaired consumers.
                                  8     A substantial part of the acts and omissions giving rise to Plaintiff’s claims occurred
                                  9     in the Central District of California. Specifically, on several separate occasions,
                                 10     Plaintiff has been denied the full use and enjoyment of the facilities, goods, and
                                 11     services of Defendant’s website in Los Angeles County. The access barriers
                                 12     Plaintiff has encountered on Defendant’s website have caused a denial of Plaintiff’s
                                 13     full and equal access multiple times in the past, and now deter Plaintiff on a regular
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14     basis from accessing Defendant’s website. Similarly, the access barriers Plaintiff
                                 15     has encountered on Defendant’s website have impeded Plaintiff’s full and equal
                                 16     enjoyment of goods and services offered at Defendant’s brick-and-mortar stores.
                                 17           11.    This Court also has subject matter jurisdiction over this action pursuant
                                 18     to 28 U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title
                                 19     III of the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.
                                 20           12.    This Court has personal jurisdiction over Defendant because it
                                 21     conducts and continues to conduct a substantial and significant amount of business
                                 22     in the State of California, Los Angeles County, and because Defendant’s offending
                                 23     website is available across California.
                                 24           13.    Venue is proper in the Central District of California pursuant to 28
                                 25     U.S.C. § 1391 because Plaintiff resides in this District, Defendant conducts and
                                 26     continues to conduct a substantial and significant amount of business in this District,
                                 27     Defendant is subject to personal jurisdiction in this District, and a substantial
                                 28     portion of the conduct complained of herein occurred in this District.
                                                                                4
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 5 of 22 Page ID #:5



                                  1       THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
                                  2           14.    The Internet has become a significant source of information, a portal,
                                  3     and a tool for conducting business, doing everyday activities such as shopping,
                                  4     learning, banking, researching, as well as many other activities for sighted, blind,
                                  5     and visually impaired persons alike.
                                  6           15.    In today's tech-savvy world, blind and visually impaired people have
                                  7     the ability to access websites using keyboards in conjunction with screen access
                                  8     software that vocalizes the visual information found on a computer screen. This
                                  9     technology is known as screen reading software. Screen reading software is
                                 10     currently the only method a blind or visually impaired person may use to
                                 11     independently access the internet. Unless websites are designed to be read by
                                 12     screen reading software, blind and visually impaired persons are unable to fully
                                 13     access websites, and the information, products, and services contained thereon.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14           16.    Blind and visually impaired users of Windows operating system-
                                 15     enabled computers and devices have several screen reading software programs
                                 16     available to them. Some of these programs are available for purchase and other
                                 17     programs are available without the user having to purchase the program separately.
                                 18     Job Access With Speech, otherwise known as “JAWS,” is currently the most
                                 19     popular, separately purchased and downloaded screen reading software program
                                 20     available for a Windows computer.
                                 21           17.    For screen reading software to function, the information on a website
                                 22     must be capable of being rendered into text. If the website content is not capable
                                 23     of being rendered into text, the blind or visually impaired user is unable to access
                                 24     the same content available to sighted users.
                                 25           18.    The international website standards organization, the World Wide
                                 26     Web Consortium, known throughout the world as W3C, has published Success
                                 27     Criteria for version 2.1 of the Web Content Accessibility Guidelines ("WCAG 2.1"
                                 28     hereinafter). WCAG 2.1 are well-established guidelines for making websites
                                                                           5
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 6 of 22 Page ID #:6



                                  1     accessible to blind and visually impaired people. These guidelines are adopted,
                                  2     implemented, and followed by most large business entities who want to ensure their
                                  3     websites are accessible to users of screen reading software programs. Though
                                  4     WCAG 2.1 has not been formally adopted as the standard for making websites
                                  5     accessible, it is one of, if not the most, valuable resource for companies to operate,
                                  6     maintain, and provide a website that is accessible under the ADA to the public.
                                  7             19.   Within this context, the Ninth Circuit has recognized the viability of
                                  8     ADA claims against commercial website owners/operators with regard to the
                                  9     accessibility of such websites. Robles v. Domino’s Pizza, LLC, Docket No. 17-
                                 10     55504 (9th Cir. Apr 13, 2017), Court Docket No. BL-66. This is in addition to the
                                 11     numerous courts that have already recognized such application.
                                 12             20.   Each of Defendant’s violations of the Americans with Disabilities Act
                                 13     is likewise a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14     Act provides that any violation of the ADA constitutes a violation of the Unruh
                                 15     Civil Rights Act. Cal. Civ. Code, § 51(f).
                                 16             21.   Further, Defendant’s actions and inactions denied Plaintiff full and
                                 17     equal access to their accommodations, facilities, and services.        A substantial
                                 18     motivating reason for Defendant to deny Plaintiff access was the perception of
                                 19     Plaintiff’s disability.   Defendant’s denial of Plaintiff’s accessibility was a
                                 20     substantial motivating reason for Defendant’s conduct. Plaintiff was harmed due
                                 21     to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor
                                 22     in causing the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code,
                                 23     § 51.
                                 24             22.   Inaccessible or otherwise non-compliant websites pose significant
                                 25     access barriers to blind and visually impaired persons.           Common barriers
                                 26     encountered by blind and visually impaired persons include, but are not limited to,
                                 27     the following:
                                 28                 a. A text equivalent for every non-text element is not provided;
                                                                                6
                                                CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 7 of 22 Page ID #:7



                                  1                b. Title frames with text are not provided for identification and
                                  2                   navigation;
                                  3                c. Equivalent text is not provided when using scripts;
                                  4                d. Forms with the same information and functionality as for sighted
                                  5                   persons are not provided;
                                  6                e. Information about the meaning and structure of content is not
                                  7                   conveyed by more than the visual presentation of content;
                                  8                f. Text cannot be resized without assistive technology up to 200
                                  9                   percent without loss of content or functionality;
                                 10                g. If the content enforces a time limit, the user is not able to extend,
                                 11                   adjust or disable it;
                                 12                h. Web pages do not have titles that describe the topic or purpose;
                                 13                i. The purpose of each link cannot be determined from the link text
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                   alone or from the link text and its programmatically determined link
                                 15                   context;
                                 16                j. One or more keyboard operable user interface lacks a mode of
                                 17                   operation where the keyboard focus indicator is discernible;
                                 18                k. The default human language of each web page cannot be
                                 19                   programmatically determined;
                                 20                l. When a component receives focus, it may initiate a change in
                                 21                   context;
                                 22                m. Changing the setting of a user interface component may
                                 23                   automatically cause a change of context where the user has not been
                                 24                   advised before using the component;
                                 25                n. Labels or instructions are not provided when content requires user
                                 26                   input;
                                 27                o. In content which is implemented by using markup languages,
                                 28                 elements do not have complete start and end tags, elements are not
                                                                           7
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 8 of 22 Page ID #:8



                                  1                      nested according to their specifications, elements may contain
                                  2                      duplicate attributes and/or any IDs are not unique;
                                  3                  p. Inaccessible Portable Document Format (PDFs); and
                                  4                  q. The name and role of all User Interface elements cannot be
                                  5                      programmatically determined; items that can be set by the user
                                  6                      cannot be programmatically set; and/or notification of changes to
                                  7                      these items are not available to user agents, including assistive
                                  8                      technology.
                                  9                                FACTUAL BACKGROUND
                                 10           23.    Defendant     offers   the   https://www.agentprovocateur.com/us_en/
                                 11     website to the public. The website offers features which should allow all consumers
                                 12     to access the goods and services which Defendant offers in connection with its
                                 13     physical locations. The goods and services offered by Defendant include, but are
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14     not limited to, the following: new arrivals; lingerie such as bras, knickers, stockings,
                                 15     suspenders, corsets, bodysuits, bridal lingerie, naughty lingerie, black lingerie, and
                                 16     red lingerie; swimwear such as bikinis, swimsuits, and cover ups; nightwear such
                                 17     as loungewear, slips, silk pyjamas, kimonos, robes, and bridal nightwear;
                                 18     accessories such as facemasks, eyemasks, stockings, hold ups, cuffs, chokers,
                                 19     bodychains, nipple pasties, shoes, fragrances, and beauty products; clothing such as
                                 20     loungewear and dresses; collections such as Anytime, Forever, Naughty, Swim,
                                 21     Night & Loungewear, and Bridal; sale items; customer service; boutique locations;
                                 22     shipping; returns; exchanges; frequently asked questions; personalized accounts;
                                 23     and Defendant’s size guide. Consumers can further access information regarding
                                 24     gift cards, career opportunities, complimentary gift wrapping, worldwide delivery,
                                 25     Klarna pay later, Defendant’s contact information, biography, ethical trading
                                 26     statement, newsletter, care guide, and social media webpages.
                                 27           24.    Based on information and belief, it is Defendant’s policy and practice
                                 28     to deny Plaintiff and Class Members, along with other blind or visually impaired
                                                                               8
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 9 of 22 Page ID #:9



                                  1     users, access to Defendant’s website, and to therefore, specifically deny the goods
                                  2     and services that are offered and integrated within Defendant’s stores. Due to
                                  3     Defendant’s failure and refusal to remove access barriers on its website, Plaintiff
                                  4     and other visually impaired persons have been and are still being denied equal and
                                  5     full access to Defendant’s stores and a variety of other products and services offered
                                  6     to the public through Defendant’s website.
                                  7     DEFENDANT’S BARRIERS ON UNRUH CIVIL RIGHTS ACT. CAL. CIV.
                                  8        CODE, § 51(f) DENY PLAINTIFF AND CLASS MEMBERS ACCESS
                                  9           25.    Plaintiff is a visually impaired and legally blind person, who cannot
                                 10     use a computer without the assistance of screen reading software. However,
                                 11     Plaintiff is a proficient user of the JAWS or NV Access screen-reader(s) as well as
                                 12     Mac’s VoiceOver and uses it to access the internet.            Plaintiff has visited
                                 13     https://www.agentprovocateur.com/us_en/ on several separate occasions using the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14     JAWS and/or VoiceOver screen-readers.
                                 15           26.    During Plaintiff’s numerous visits to Defendant’s website, Plaintiff
                                 16     encountered multiple access barriers which denied Plaintiff full and equal access to
                                 17     the facilities, goods, and services offered to the public and made available to the
                                 18     public on Defendant’s website. Due to the widespread access barriers Plaintiff and
                                 19     Class Members encountered on Defendant’s website, Plaintiff and Class Members
                                 20     have been deterred, on a regular basis, from accessing Defendant’s website.
                                 21     Similarly, the access barriers Plaintiff has encountered on Defendant’s website have
                                 22     deterred Plaintiff and Class Members from visiting Defendant’s brick-and-mortar
                                 23     stores.
                                 24           27.    While attempting to navigate Defendant’s website, Plaintiff and Class
                                 25     Members encountered multiple accessibility barriers for blind or visually impaired
                                 26     people that include, but are not limited to, the following:
                                 27                  a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text
                                 28                  is invisible code embedded beneath a graphic or image on a website
                                                                             9
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 10 of 22 Page ID #:10



                                  1                that is read to a user by a screen-reader. For graphics or images to
                                  2                be fully accessible for screen-reader users, it requires that alt-text
                                  3                be coded with each graphic or image so that screen reading software
                                  4                can speak the alt-text to describe the graphic or image where a
                                  5                sighted user would just see the graphic or image. Alt-text does not
                                  6                change the visual presentation, but instead a text box shows when
                                  7                the cursor hovers over the graphic or image. The lack of alt-text on
                                  8                graphics and images prevents screen-readers from accurately
                                  9                vocalizing a description of the image or graphic. As a result,
                                 10                Plaintiff and Class Members, who are blind and visually impaired
                                 11                customers, are unable to access directional, luxurious, sensual
                                 12                lingerie designed to empower the wearer. Consumers are also
                                 13                unable to access information regarding new arrivals, lingerie,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                swimwear, nightwear, accessories, clothing, collections, sale items,
                                 15                customer service, boutique locations, shipping, returns, exchanges,
                                 16                frequently asked questions, personalized accounts, and Defendant’s
                                 17                size guide.     Further, consumers cannot access information
                                 18                regarding gift cards, career opportunities, complimentary gift
                                 19                wrapping, worldwide delivery, Klarna pay later, Defendant’s
                                 20                contact information, biography, ethical trading statement,
                                 21                newsletter, care guide, social media webpages, or complete any
                                 22                purchases;
                                 23             b. Empty Links that contain No Text causing the function or purpose
                                 24                of the link to not be presented to the user. This can introduce
                                 25                confusion for keyboard and screen-reader users;
                                 26             c. Redundant Links where adjacent links go to the same URL address
                                 27                which results in additional navigation and repetition for keyboard
                                 28              and screen-reader users; and
                                                                         10
                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 11 of 22 Page ID #:11



                                  1                d. Linked Images missing alt-text, which causes problems if an image
                                  2                   within a link does not contain any descriptive text and that image
                                  3                   does not have alt-text. A screen reader then has no content to
                                  4                   present the user as to the function of the link, including information
                                  5                   or links for and contained in PDFs.
                                  6         28.    Recently in 2021, Plaintiff attempted to do business with Defendant
                                  7   on Defendant’s website and Plaintiff encountered barriers to access on Defendant’s
                                  8   website.
                                  9         29.    Despite past and recent attempts to do business with Defendant on its
                                 10   website, the numerous access barriers contained on the website and encountered by
                                 11   Plaintiff, have denied Plaintiff full and equal access to Defendant’s website.
                                 12   Plaintiff and Class Members, as a result of the barriers on Defendant’s website,
                                 13   continue to be deterred on a regular basis from accessing Defendant’s website.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   Likewise, based on the numerous access barriers Plaintiff and Class Members have
                                 15   been deterred and impeded from the full and equal enjoyment of goods and services
                                 16   offered in Defendant’s stores and from making purchases at such physical locations.
                                 17         DEFENDANT MUST REMOVE BARRIERS TO ITS WEBSITE
                                 18         30.    Due to the inaccessibility of the Defendant’s website, blind and
                                 19   visually impaired customers such as Plaintiff, who need a screen-reader, cannot
                                 20   fully and equally use, or enjoy the facilities and services Defendant offers to the
                                 21   public on its website. The access barriers Plaintiff encountered have caused a denial
                                 22   of Plaintiff’s full and equal access in the past, and now deter Plaintiff on a regular
                                 23   basis from accessing the website.
                                 24         31.    These access barriers on the Defendant’s website have deterred the
                                 25   Plaintiff from visiting Defendant’s physical locations and enjoying them equal to
                                 26   sighted individuals because: Plaintiff was unable to find the locations and hours of
                                 27   operation of Defendant’s stores on its website, preventing Plaintiff from visiting the
                                 28   locations to view and purchase products and/or services. Plaintiff and Class
                                                                          11
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 12 of 22 Page ID #:12



                                  1   Members intend to visit Defendant’s locations in the near future if Plaintiff and
                                  2   Class Members could access Defendant’s website.
                                  3         32.    If the website were equally accessible to all, Plaintiff and Class
                                  4   Members could independently navigate the website and complete a desired
                                  5   transaction, as sighted individuals do.
                                  6         33.    Plaintiff, through Plaintiff’s attempts to use the website, has actual
                                  7   knowledge of the access barriers that make these services inaccessible and
                                  8   independently unusable by blind and visually impaired people.
                                  9         34.    Because simple compliance with WCAG 2.1 would provide Plaintiff
                                 10   and Class Members who are visually impaired consumers with equal access to the
                                 11   website, Plaintiff and Class Members allege that Defendant engaged in acts of
                                 12   intentional discrimination, including, but not limited to, the following policies or
                                 13   practices: constructing and maintaining a website that is inaccessible to visually
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   impaired individuals, including Plaintiff and Class Members; failing to construct
                                 15   and maintain a website that is sufficiently intuitive so as to be equally accessible to
                                 16   visually impaired individuals, including Plaintiff and Class Members; and failing to
                                 17   take actions to correct these access barriers in the face of substantial harm and
                                 18   discrimination to blind and visually impaired consumers, such as Plaintiff and Class
                                 19   Members, as a member of a protected class.
                                 20         35.    The Defendant uses standards, criteria, or methods of administration
                                 21   that have the effect of discriminating or perpetuating the discrimination against
                                 22   others, as alleged herein.
                                 23         36.    The ADA expressly contemplates the injunctive relief that Plaintiff
                                 24   seeks in this action. In relevant part, the ADA requires:
                                 25                In the case of violations of … this title, injunctive relief shall
                                                   include an order to alter facilities to make such facilities readily
                                 26
                                                   accessible to and usable by individuals with disabilities ….
                                 27                Where appropriate, injunctive relief shall also include requiring
                                                   the … modification of a policy …. 42 U.S.C. § 12188(a)(2).
                                 28
                                                                   12
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 13 of 22 Page ID #:13



                                  1         37.    Because Defendant’s website has never been equally accessible, and
                                  2   because Defendant lacks a corporate policy that is reasonably calculated to cause
                                  3   the Defendant’s website to become and remain accessible, Plaintiff invokes 42
                                  4   U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring Defendant to
                                  5   retain a qualified consultant acceptable to Plaintiff to assist Defendant to comply
                                  6   with WCAG 2.1 guidelines for Defendant’s website.           The website must be
                                  7   accessible for individuals with disabilities who use desktop computers, laptops,
                                  8   tablets, and smartphones. Plaintiff and Class Members seek that this permanent
                                  9   injunction require Defendant to cooperate with the agreed-upon consultant to: train
                                 10   Defendant’s employees and agents who develop the website on accessibility
                                 11   compliance under the WCAG 2.1 guidelines; regularly check the accessibility of
                                 12   the website under the WCAG 2.1 guidelines; regularly test user accessibility by
                                 13   blind or vision-impaired persons to ensure that the Defendant’s website complies
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   under the WCAG 2.1 guidelines; and develop an accessibility policy that is clearly
                                 15   disclosed on the Defendant’s website, with contact information for users to report
                                 16   accessibility-related problems and require that any third-party vendors who
                                 17   participate on the Defendant’s website to be fully accessible to the disabled by
                                 18   conforming with WCAG 2.1.
                                 19         38.    If Defendant’s website were accessible, Plaintiff and Class Members
                                 20   could independently access information about the address and hours of store
                                 21   locations, services offered, and goods available for online purchase.
                                 22         39.    Although Defendant may currently have centralized policies regarding
                                 23   maintaining and operating Defendant’s website, Defendant lacks a plan and policy
                                 24   reasonably calculated to make Defendant’s website fully and equally accessible to,
                                 25   and independently usable by, blind and other visually impaired consumers.
                                 26         40.    Defendant has, upon information and belief, invested substantial sums
                                 27   in developing and maintaining Defendant’s website, and Defendant has generated
                                 28   significant revenue from Defendant’s website. These amounts are far greater than
                                                                            13
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 14 of 22 Page ID #:14



                                  1   the associated cost of making Defendant’s website equally accessible to visually
                                  2   impaired customers. Plaintiff has also visited prior iterations of the Defendant’s
                                  3   website, https://www.agentprovocateur.com/us_en/, and also encountered such
                                  4   barriers.
                                  5         41.    Without injunctive relief, Plaintiff and Class Members will continue to
                                  6   be unable to independently use Defendant’s website, violating their rights.
                                  7                          CLASS ACTION ALLEGATIONS
                                  8         42.    Plaintiff, on behalf of herself and all others similarly situated, seeks to
                                  9   certify a Nationwide Class under Fed. R. Civ. P. 23(a) and 23(b)(2), the Nationwide
                                 10   Class is initially defined as follows:
                                 11                all legally blind individuals who have attempted to access
                                                   Defendant’s website by the use of a screen reading software
                                 12
                                                   during the applicable limitations period up to and including final
                                 13                judgment in this action.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         43.    The California Class is initially defined as follows:
                                 15                all legally blind individuals in the State of California who have
                                                   attempted to access Defendant’s website by the use of a screen
                                 16                reading software during the applicable limitations period up to
                                 17                and including final judgment in this action.
                                 18         44.    Excluded from each of the above Classes is Defendant, including any
                                 19   entity in which Defendant has a controlling interest, is a parent or subsidiary, or
                                 20   which is controlled by Defendant, as well as the officers, directors, affiliates, legal
                                 21   representatives, heirs, predecessors, successors, and assigns of Defendant. Also
                                 22   excluded are the judge and court personnel in this case and any members of their
                                 23   immediate families. Plaintiff reserves the right to amend the Class definitions if
                                 24   discovery and further investigation reveal that the Classes should be expanded or
                                 25   otherwise modified.
                                 26         45.    Numerosity: Fed. R. Civ. P. 23(a)(1). This action has been brought
                                 27   and may properly be maintained as a class action against Defendant under Rules
                                 28   23(b)(1)(B) and 23(b)(3) of the Federal Rules of Civil Procedure. While the exact
                                                                              14
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 15 of 22 Page ID #:15



                                  1   number and identities of other Class Members are unknown to Plaintiff at this time,
                                  2   Plaintiff is informed and believes that there are hundreds of thousands of Members
                                  3   in the Class. Based on the number of customers who have visited Defendant’s
                                  4   California store, it is estimated that the Class is composed of more than 10,000
                                  5   persons. Furthermore, even if subclasses need to be created for these consumers, it
                                  6   is estimated that each subclass would have thousands of Members. The Members
                                  7   of the Class are so numerous that joinder of all Members is impracticable and the
                                  8   disposition of their claims in a class action rather than in individual actions will
                                  9   benefit the parties and the courts.
                                 10         46.    Typicality: Plaintiff’s and Class Members’ claims are typical of the
                                 11   claims of the Members of the Class as all Members of the Class are similarly
                                 12   affected by Defendant’s wrongful conduct, as detailed herein.
                                 13         47.    Adequacy: Plaintiff will fairly and adequately protect the interests of
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   the Members of the Class in that they have no interests antagonistic to those of the
                                 15   other Members of the Class. Plaintiff has retained experienced and competent
                                 16   counsel.
                                 17         48.    Superiority: A class action is superior to other available methods for
                                 18   the fair and efficient adjudication of this controversy. Since the damages sustained
                                 19   by individual Class Members may be relatively small, the expense and burden of
                                 20   individual litigation makes it impracticable for the Members of the Class to
                                 21   individually seek redress for the wrongful conduct alleged herein. Furthermore, the
                                 22   adjudication of this controversy through a class action will avoid the potentially
                                 23   inconsistent and conflicting adjudications of the claims asserted herein. There will
                                 24   be no difficulty in the management of this action as a class action. If Class treatment
                                 25   of these claims were not available, Defendant would likely unfairly receive
                                 26   thousands of dollars or more in improper revenue.
                                 27         49.    Common Questions Predominate: Common questions of law and fact
                                 28   exist as to all Members of the Class and predominate over any questions solely
                                                                            15
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 16 of 22 Page ID #:16



                                  1   affecting individual Members of the Class. Among the common questions of law
                                  2   and fact applicable to the Class are:
                                  3                    i. Whether Defendant’s website,
                                  4                       https://www.agentprovocateur.com/us_en/, is inaccessible to
                                  5                       the visually impaired who use screen reading software to
                                  6                       access internet websites;
                                  7                   ii. Whether Plaintiff and Class Members have been unable to
                                  8                       access https://www.agentprovocateur.com/us_en/ through the
                                  9                       use of screen reading software;
                                 10                  iii. Whether the deficiencies in Defendant’s website violate the
                                 11                       Americans with Disabilities Act of 1990, 42 U.S.C. § 12181 et
                                 12                       seq.;
                                 13                  iv. Whether the deficiencies in Defendant’s website violate the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                       California Unruh Civil Rights Act, California Civil Code § 51
                                 15                       et seq.;
                                 16                   v. Whether, and to what extent, injunctive relief should be imposed
                                 17                       on                  Defendant              to               make
                                 18                       https://www.agentprovocateur.com/us_en/ readily accessible to
                                 19                       and usable by visually impaired individuals;
                                 20                  vi. Whether Plaintiff and Class Members are entitled to recover
                                 21                       statutory damages with respect to Defendant’s wrongful
                                 22                       conduct; and
                                 23                  vii. Whether further legal and/or equitable relief should be granted
                                 24                       by the Court in this action.
                                 25         50.    The class is readily definable, and prosecution of this action as a Class
                                 26   action will reduce the possibility of repetitious litigation. Plaintiff knows of no
                                 27   difficulty which will be encountered in the management of this litigation which
                                 28   would preclude their maintenance of this matter as a Class action.
                                                                             16
                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 17 of 22 Page ID #:17



                                  1          51.   The prerequisites to maintaining a class action for injunctive relief or
                                  2   equitable relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused
                                  3   to act on grounds generally applicable to the Class, thereby making appropriate final
                                  4   injunctive or equitable relief with respect to the Class as a whole.
                                  5          52.   The prerequisites to maintaining a class action for injunctive relief or
                                  6   equitable relief pursuant to Rule 23(b)(3) are met, as questions of law or fact
                                  7   common to the Class predominate over any questions affecting only individual
                                  8   Members; and a class action is superior to other available methods for fairly and
                                  9   efficiently adjudicating the controversy.
                                 10          53.   The prosecution of separate actions by Members of the Class would
                                 11   create a risk of establishing inconsistent rulings and/or incompatible standards of
                                 12   conduct for Defendant. Additionally, individual actions may be dispositive of the
                                 13   interests of all Members of the Class, although certain Class Members are not
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   parties to such actions.
                                 15          54.   Defendant’s conduct is generally applicable to the Class as a whole
                                 16   and Plaintiff seeks, inter alia, equitable remedies with respect to the Class as a
                                 17   whole. As such, Defendant’s systematic policies and practices make declaratory
                                 18   relief with respect to the Class as a whole appropriate.
                                 19                                        COUNT I
                                 20      VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT, 42
                                 21                                U.S.C. § 12181 ET SEQ.
                                 22         (On Behalf of Plaintiff, the Nationwide Class, and the California Class)
                                 23         55.    Plaintiff alleges and incorporates herein by reference each and every
                                 24   allegation contained in paragraphs 1 through 54, inclusive, of this Complaint as if
                                 25   set forth fully herein.
                                 26         56.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq.,
                                 27   provides: “No individual shall be discriminated against on the basis of disability in
                                 28   the full and equal enjoyment of the goods, services, facilities, privileges,
                                                                        17
                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 18 of 22 Page ID #:18



                                  1   advantages, or accommodations of any place of public accommodation by any
                                  2   person who owns, leases (or leases to), or operates a place of public
                                  3   accommodation.” 42 U.S.C. § 12182(a).
                                  4         57.    Under Section 302(b)(2) of Title III of the ADA, unlawful
                                  5   discrimination also includes, among other things: “a failure to make reasonable
                                  6   modifications in policies, practices, or procedures, when such modifications are
                                  7   necessary to afford such goods, services, facilities, privileges, advantages, or
                                  8   accommodations to individuals with disabilities, unless the entity can demonstrate
                                  9   that making such modifications would fundamentally alter the nature of such goods,
                                 10   services, facilities, privileges, advantages or accommodations”; and “a failure to
                                 11   take such steps as may be necessary to ensure that no individual with a disability is
                                 12   excluded, denied services, segregated or otherwise treated differently than other
                                 13   individuals because of the absence of auxiliary aids and services, unless the entity
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   can demonstrate that taking such steps would fundamentally alter the nature of the
                                 15   good, service, facility, privilege, advantage, or accommodation being offered or
                                 16   would result in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii). “A public
                                 17   accommodation shall take those steps that may be necessary to ensure that no
                                 18   individual with a disability is excluded, denied services, segregated or otherwise
                                 19   treated differently than other individuals because of the absence of auxiliary aids
                                 20   and services, unless the public accommodation can demonstrate that taking those
                                 21   steps would fundamentally alter the nature of the goods, services, facilities,
                                 22   privileges, advantages, or accommodations being offered or would result in an
                                 23   undue burden, i.e., significant difficulty or expense.” 28 C.F.R. § 36.303(a). In
                                 24   order to be effective, auxiliary aids and services must be provided in accessible
                                 25   formats, in a timely manner, and in such a way as to protect the privacy and
                                 26   independence of the individual with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).
                                 27         58.    Defendant’s store locations are a “public accommodation” within the
                                 28   meaning of 42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in
                                                                           18
                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 19 of 22 Page ID #:19



                                  1   revenue from the sale of its amenities and services, privileges, advantages, and
                                  2   accommodations in California through its locations and related services, privileges,
                                  3   advantages,          and       accommodations,           and        its        Website,
                                  4   https://www.agentprovocateur.com/us_en/, is a service, privilege, advantage, and
                                  5   accommodation provided by Defendant that is inaccessible to customers who are
                                  6   visually impaired like Plaintiff.    This inaccessibility denies visually impaired
                                  7   customers full and equal enjoyment of and access to the facilities and services,
                                  8   privileges, advantages, and accommodations that Defendant makes available to the
                                  9   non-disabled public. Defendant is violating the Americans with Disabilities Act,
                                 10   42 U.S.C. § 12181 et seq., in that Defendant denies visually impaired customers the
                                 11   services,     privileges,   advantages,    and    accommodations          provided   by
                                 12   https://www.agentprovocateur.com/us_en/. These violations are ongoing.
                                 13         59.     Defendant’s actions constitute intentional discrimination against
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   Plaintiff and Class Members on the basis of a disability in violation of the
                                 15   Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. in that: Defendant has
                                 16   constructed a website that is inaccessible to Plaintiff and Class Members; maintains
                                 17   the website in this inaccessible form; and has failed to take adequate actions to
                                 18   correct these barriers even after being notified of the discrimination that such
                                 19   barriers cause.
                                 20         60.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights
                                 21   set forth and incorporated therein, Plaintiff requests relief as set forth below.
                                 22                                        COUNT II
                                 23     VIOLATIONS OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA
                                 24                               CIVIL CODE § 51 ET SEQ.
                                 25                      (On Behalf of Plaintiff and the California Class)
                                 26         61.     Plaintiff alleges and incorporates herein by reference each and every
                                 27   allegation contained in paragraphs 1 through 60, inclusive, of this Complaint as if
                                 28   set forth fully herein.
                                                                   19
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 20 of 22 Page ID #:20



                                  1         62.    Defendant’s locations are a “business establishment” within the
                                  2   meaning of the California Civil Code § 51 et seq. Defendant generates millions of
                                  3   dollars in revenue from the sale of its services in California through its store
                                  4   locations and related services, and https://www.agentprovocateur.com/us_en/ is a
                                  5   service provided by Defendant that is inaccessible to customers who are visually
                                  6   impaired like Plaintiff and Class Members. This inaccessibility denies visually
                                  7   impaired customers full and equal access to Defendant’s facilities and services that
                                  8   Defendant makes available to the non-disabled public. Defendant is violating the
                                  9   Unruh Civil Rights Act, California Civil Code § 51 et seq., in that Defendant is
                                 10   denying     visually    impaired     customers     the    services    provided       by
                                 11   https://www.agentprovocateur.com/us_en/. These violations are ongoing.
                                 12         63.    Defendant’s actions constitute intentional discrimination against
                                 13   Plaintiff and Class Members on the basis of a disability in violation of the Unruh
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   Civil Rights Act, Cal. Civil Code § 51 et seq. in that: Defendant has constructed a
                                 15   website that is inaccessible to Plaintiff and Class Members; maintains the website
                                 16   in this inaccessible form; and has failed to take adequate actions to correct these
                                 17   barriers even after being notified of the discrimination that such barriers cause.
                                 18         64.    Defendant is also violating the Unruh Civil Rights Act, California
                                 19   Civil Code § 51 et seq. in that the conduct alleged herein likewise constitutes a
                                 20   violation of various provisions of the ADA, 42 U.S.C. § 12101 et seq. Section 51(f)
                                 21   of the California Civil Code provides that a violation of the right of any individual
                                 22   under the ADA shall also constitute a violation of the Unruh Civil Rights Act.
                                 23         65.    The actions of Defendant were and are in violation of the Unruh Civil
                                 24   Rights Act, California Civil Code § 51 et seq., and, therefore, Plaintiff and Class
                                 25   Members are entitled to injunctive relief remedying the discrimination.
                                 26         66.    Plaintiff and Class Members are also entitled to statutory minimum
                                 27   damages pursuant to California Civil Code § 52 for each and every offense.
                                 28         67. Plaintiff and Class Members are also entitled to reasonable attorneys’
                                                                         20
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 21 of 22 Page ID #:21



                                  1   fees and costs.
                                  2         68.    Plaintiff and Class Members are also entitled to a preliminary and
                                  3   permanent injunction enjoining Defendant from violating the Unruh Civil Rights
                                  4   Act, California Civil Code § 51 et seq., and requiring Defendant to take the steps
                                  5   necessary to make https://www.agentprovocateur.com/us_en/ readily accessible to
                                  6   and usable by visually impaired individuals.
                                  7                                PRAYER FOR RELIEF
                                  8         WHEREFORE, Plaintiff, individually and on behalf of all Class Members,
                                  9   respectfully requests that the Court enter judgment in her favor and against
                                 10   Defendant as follows:
                                 11         A.     For an Order certifying the Nationwide Class and California Class as
                                 12                defined herein and appointing Plaintiff and her Counsel to represent
                                 13                the Nationwide Class and the California Class;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         B.     A preliminary and permanent injunction pursuant to 42 U.S.C. §
                                 15                12188(a)(1) and (2) and section 52.1 of the California Civil Code
                                 16                enjoining Defendant from violating the Unruh Civil Rights Act and
                                 17                ADA and requiring Defendant to take the steps necessary to make
                                 18                https://www.agentprovocateur.com/us_en/ readily accessible to and
                                 19                usable by visually impaired individuals;
                                 20         C.     An award of statutory minimum damages of $4,000 per offense per
                                 21                person pursuant to section 52(a) of the California Civil Code;
                                 22         D.     For attorneys’ fees and expenses pursuant to California Civil Code
                                 23                §§ 52(a), 52.1(h), and 42 U.S.C. § 12205;
                                 24         E.     For pre-judgment interest to the extent permitted by law;
                                 25         F.     For costs of suit; and
                                 26         G.     For such other and further relief as the Court deems just and proper.
                                 27   ///
                                 28   ///
                                                                   21
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:21-cv-03337-DSF-AFM Document 1 Filed 04/19/21 Page 22 of 22 Page ID #:22



                                  1                             DEMAND FOR JURY TRIAL
                                  2         Plaintiff, on behalf of herself and all others similarly situated, hereby
                                  3   demands a jury trial for all claims so triable.
                                  4
                                  5
                                  6   Dated: April 19, 2021                             Respectfully Submitted,

                                  7
                                  8                                                     /s/ Thiago M. Coelho
                                                                                        Thiago M. Coelho, Esq.
                                  9                                                     WILSHIRE LAW FIRM
                                 10                                                     Attorney for Plaintiff and
                                                                                        Proposed Class
                                 11
                                 12
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                   22
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
